OPINION AND JOURNAL ENTRY
On July 20, 1999 Petitioner Arthur Bealler filed an "Application for a Writ of Mandamus" to compel Respondent Ohio Adult Parole Authority to credit him with all accumulated good time and jail time credit alleged to have been removed in contravention to R.C. 2967.19 et seq. Petitioner asserts that he has completed over 75% of the term of sentence imposed and, except for the good time removed, he would have completed his maximum sentence.
The harm asserted is in the manner by which the Ohio Adult Parole Authority conducts its business of allowing credit under statute. The Ohio Adult Parole Authority has its principal office in Columbus, Ohio, which is in the territorial jurisdiction of the Tenth District Court of Appeals. Venue is proper in that court.
Under Civ.R. 3 (C) (1) improper venue does not result in dismissal of the action. The proper procedure is to transfer the case to the proper forum within the state if one is available. See State ex rel. Davis v. Ghee (Mar. 9, 1998), Mahoning App. No. 97 C.A. 94, unreported, and State ex rel. Robertson v. Kinkela,et al. (May 27, 1999), Mahoning App. No. 98 C.A. 118, unreported.
Accordingly, this case is transferred to the Tenth District Court of Appeals for Franklin County where venue is proper. The
Clerk is directed to forward this opinion and the entire file of this case to:
  Clerk, Tenth District Court of Appeals 373 South High Street, 23rd Floor Court Towers Columbus, Ohio 43215
_______________________________
_______________________________
                             _______________________________ JUDGES.